Johnson, J., dissenting: Although each sister paid half the cost of the joint and survivor annuity contracts, the majority holds that the value of the survivor’s right to half the annuities payable to her after decedent’s death should be included in decedent’s gross estate. They reason that “in the light of facts known as of decedent’s death” the survivor paid nothing for this right and that decedent’s “disposition” of it was “clearly testamentary.” I am unable to agree with these views. Each sister purchased by a payment of half the premiums not only a' joint annuity during the joint lives of the two, but also a survivor annuity contingent upon survival. Obviously only one of them could benefit from this latter right, but each paid for the chance and each acquired it by contract from third parties. Of course what the decedent bought was worthless “in the light of facts known as of decedent’s death,” but so is a fire insurance policy if the premises covered are unburned at its expiration. I fail to see in the ripening of the survivor’s right here by the happening of the contingency any “disposition” of it by decedent that was testamentary or otherwise. The right was contractual in its origin, and dying first, decedent never even acquired if so that she could not transmit it by death.